﻿The thirty-fifth session of the General Assembly is being held at a time of growing tension in international relations. This situation is hindering the efforts and the prospects with regard to the need for a climate of dialogue essential to the solution of the basic questions facing mankind on the threshold of the year 2000.
45.	This assertion prompts us to reflect on the role of the United Nations in the context of the major problems of our day. The ideal forum in which peoples can come together; the United Nations is also the catalyst for the hopes of most of mankind, which is working tirelessly to realize the ideals of freedom, peace and dignity.
46.	In this context, the admission to our Organization of the Republic of Zimbabwe represents a twofold victory. On the one hand, it demonstrates once more that the determination of a people is the fundamental factor in the struggle to win its right to manage its own destiny; on the other, it crowns the efforts of the international community.
47.	Thus, in welcoming the delegation of the Republic of Zimbabwe as the one hundred and fifty-third full-fledged Member of the United Nations, we greet all those who, united by the principles and ideals of our Organization, contributed to the triumph of justice and freedom.
48.	We also welcome the republic of Saint Vincent and the Grenadines to our Organization.
49.	In the context of the contradictions and changes of our time, the United Nations assumes a primary role as a forum for the condemnation of situations and actions which aim to stifle the rebellious outcry of peoples resolved to burst the chains of injustice and humiliation. In this connection, we cannot disregard the tragic situation in Chile, El Salvador and Bolivia, where the peoples find their basic human rights stifled by successive waves of repression and terror. Our silence would constitute a complicity hardly compatible with our commitment to defend man—the subject, object, end and raison d'etre of our Organization's existence—by every means at our disposal.
50.	Finally, the United Nations is above all the most appropriate forum for seeking constructive and essential dialogue among nations and peoples sharing a common concern to build a future worthy of mankind. Yet developments in the international situation prompt us to observe with apprehension another dimension of the United Nations.
51.	Have we succeeded in using the United Nations truly to bring the peoples of our planet together?
52.	The difficulties faced by our Organization in realizing the ideal of bringing peoples together for the achievement of well-being for all might lead us to believe that the path of dialogue has not been embarked upon equally by all the Members of our Organization and that we are running the risk of diverting dialogue from its true end, that of uniting and bringing closer together peoples and countries in defence of shared ideals.
53.	There is a tendency in the United Nations to turn dialogue into a diversionary exercise, which leads us to a constant postponement of solutions commensurate with the seriousness of problems and the expectations they raise. This constant postponement of adequate solutions might, if senselessly prolonged, make peoples lose faith in the strength of dialogue, which would lead to growing feelings of despair in the context of the expectations of nations and peoples yearning for redress.
54.	In this context, what can be said of the situation in Namibia? The right of the people of Namibia to independence has continued through the years to be the subject of long—interminable—scrutiny. Despite the sacrifices made by the Namibian people, led by SWAPO, and despite our efforts, that heroic people has had as its sole reply repression and terror.
55.	Only the irresponsible blindness of the apartheid regime in the face of the progress of history and the shameful interests of a group of Member States can explain the systematic rejection of the solutions proposed by our Organization. The United Nations considers apartheid to be a crime against humanity. Yet, in spite of the heroic struggle of the people of South Africa, under the auspices of the African National Congress, and in spite of our repeated condemnations millions of people continue to live in conditions unworthy of human beings.
56.	And in this context, what can be said of the aggressive and criminal policies of that racist State against the People's Republic of Angola and against other sovereign States of the region? What is the meaning of dialogue in these circumstances?
57.	The problem of Palestine has been discussed in our Organization for some four decades. The solution to this question involves, first of all, recognition of the right to self-determination, the establishment of an independent State and the Palestinian people's return to its homeland.
58.	The PLO is today an essential factor for peace in the Middle East. Whenever the need for peace in that region is felt with greater urgency and a comprehensive solution appears urgently necessary, we witness attempts to disregard the legitimacy and representative nature of the PLO as the sole representative of the Palestinian people. If we envisage a solution which serves the circumstantial—and therefore ephemeral—interests of the moment, to a problem which requires the effective participation of the United Nations and all the concerned parties, we are inevitably doomed to failure.
59.	What explanation can be found for the obstinacy of Israel and its supporters in their rejection of a dialogue which would spare mankind the risks of a crisis with unforeseeable consequences?
60.	Is the systematic policy of taking unilateral and aggressive measures—such as the recent transformation of Jerusalem into the capital of Israel and the acts of aggression perpetrated against southern Lebanon—a measure leading to dialogue?
61.	The invasion and occupation of East Timor since 1975 by Indonesian forces have tragically interrupted the process of decolonization in progress in that Territory.
62.	The international community should pay particular attention to the struggle of the Maubere people for its right to self-determination and independence under the aegis of its legitimate representative, FRETILIN.  We also hope that Portugal will more clearly assume its position as administering Power.
63.	The distressing division of Cyprus and the obstacles in the way of the peaceful and independent reunification of Korea only reinforce our desire for peace and co-operation among peoples.
64.	Likewise, the presence of military bases is a source of concern for the Government of Sao Tome and Principe. In spite of repeated declarations by the United Nations, the non-aligned movement and the OAU aimed at making the Indian Ocean a zone of peace, we find that new bases have been set up in that region. These manoeuvres endanger the integrity, security and sovereignty of nearby States and contribute not at all to the establishment of an atmosphere of harmony in the world.
65.	It is with a sense of urgency that we reiterate the support of the Democratic Republic of Sao Tome and Principe for the peoples of these countries and appeal to our Organization to assume all the responsibilities demanded by each of these issues so as to prevent the prolongation of situations of flagrant injustice which are so costly in human lives. In this connection, it would be remiss of us not to mention the situation of Western Sahara. We hope that the course of dialogue and understanding will triumph in order to enable the Democratic Sahraoui Arab Republic to join the great family of the United Nations.
66.	The situations which we have mentioned by no means constitute an exhaustive list of the problems facing mankind which require us to take a specific position.
67.	There is, in fact, a fundamental question at issue for our Organization. If we persist in the present course of fruitless and frustrating dialogue, we could compromise the essence of our Organization, namely its great moral force as the spokesman for the conscience of mankind. This immense storehouse of trust and hope which our moral force represents must be preserved and protected against the attempts at erosion to which it is subjected.
68.	Indeed the forces that persist in disregarding the role of the United Nations by consistent and repeated rejection of its decisions recognize, in their attempts to evade the implementation of our decisions, often by unjustifiable means, the power of our moral force.
69.	The impasse which characterizes our debates and initiatives concerning the need for a new international economic order and general and complete disarmament under effective international control is for us and for the majority of the peoples of the world a source of constant and growing concern.
70.	Day by day the incidence of death, destruction, misery and disaster increases and spreads. Is it our role to watch that increase?
71.	Rendered powerless by our limitations and by the interests of a selfish, necrophil minority, are we to allow man to destroy mankind?
72.	Is it not time to put an end to this dangerous situation by introducing into our process of dialogue the real, concrete dimension of our resolve, commitment, determination and responsibility to do all in our power to ensure that the fundamental rights of peoples and nations are respected and defended?
73.	By acting in this way we may avoid a situation in which the feeling of frustration caused by the lack of response to the urgent and vital problems of our day might lead to despair and insidiously substitute itself to the feeling of hope in the heart of man.
74.	We believe that the major responsibility lies with the United Nations if it is to remain faithful to the noble principles set forth in its Charter.
75.	Within the framework of the responsibilities which our Organization is called upon to assume, the Secretary- General plays a primary role.
76.	We are therefore very happy to congratulate Mr. Kurt Waldheim on the persistent efforts which he has made to implement our decisions and on his relentless search for viable solutions to the delicate and complex problems that require his constant intervention. We are convinced that the example of his dedication will go down in the annals of our
Organization and that this will be a source of additional encouragement in our collective commitment.
77.	Your own qualities, Sir, as a diplomat and a man of action, demonstrated throughout a long career characterized by your great competence, are a guarantee of the success of our work.
78.	We wish to take this opportunity to congratulate the outgoing President, Mr. Salim Ahmed Salim, on the brilliant manner in which he discharged his responsibilities in the search for solutions to the problems of our time. The efficiency, care and commitment with which he dealt with the problems considered by the General Assembly only served to confirm the qualities and merits that contributed to his election.
79.	We cannot conclude without expressing the concern of the Democratic Republic of Sao Tome and Principe with regard to the recent conflict between two fraternal non- aligned countries, Iran and Iraq. We are convinced that those two countries will demonstrate tolerance and understanding in order to make it possible to reach through dialogue an appropriate and definitive settlement of their dispute.

